ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 05/16/2022. As filed by Applicant: Claims 1-3, 6, 10-19, and 21 are pending. Claims 1 and 6 are currently amended. Claims 4-5, 7-9 and 20 have been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
3.	The Declaration of Miki Homma under 37 CFR 1.132 filed on 05/16/2022 is sufficient to overcome the rejection of claims 1-3, 6, 10-19, and 21 based upon Clough et al. (US 2011/0092015 A1).

Response to Arguments
4.	Applicant’s arguments, filed 05/16/2022, with respect to the Office’s rejection of claims 1-3, 6, 10-19 and 21 under 35 U.S.C. 103 set forth in the Non-Final Rejection dated 02/17/2022, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Allowable Subject Matter
5.	Claims 1-3, 6, 10-19 and 21 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims and further consideration, the instant claims are allowable over the closest related references, Clough et al. (US 2011/0092015) and Park et al. (US 2008/0142792 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 05/16/2022.
In agreement with Applicant’s arguments, the prior art does not disclose or fairly suggest an organic semiconductor composition comprising an organic semiconductor compound, an insulation compound having a repeating unit of formula (1) or (2):

    PNG
    media_image1.png
    236
    801
    media_image1.png
    Greyscale

and an organic solvent A containing a compound having an ether group, ketone group or ester group and an organic solvent B that has a higher boiling point than A and contains an aromatic hydrocarbon compound, as required in and further defined by independent claim 1. Instant claims 1-3, 6, 10-19 are directed to an organic thin film formed from said organic semiconductor composition by a spin coating method.
The remaining references listed on the PTO-892 form have been reviewed by the Examiner and are considered to be state of the art organic thin films cumulative to or less material than the prior art references discussed above. 
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Clough and/or Stueven to arrive at the claimed organic thin film as a whole with its required combination of features, novel elements of which are the relative boiling points of organic solvents A and B and each solvent’s ability to dissolve the insulation compound (see para. 0061 of the present specification).
One of ordinary skill in the art would not find the instantly claimed product limitations to be obvious variants of the prior art teachings and other known organic thin films formed by spin coating an organic semiconductor composition and organic thin film transistors containing the same films. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        July 5, 2022